UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-33246 MSB FINANCIAL CORP. (Exact name of registrant as specified in its charter) UNITED STATES 34-1981437 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 1902 Long Hill Road, Millington, New Jersey 07946-0417 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (908) 647-4000 Indicate by check markwhether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No[X] The number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: February 10, 2012: $0.10 par value common stock 5,087,792 shares outstanding MSB FINANCIAL CORP. AND SUBSIDIARIES INDEX Page Number PART I - FINANCIAL INFORMATION Item 1: Consolidated Financial Statements (Unaudited) Consolidated Statements of Financial Condition at December 31, 2011 and June 30, 2011 2 Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended December 31, 2011 and 2010 3 Consolidated Statements of Cash Flows for the Three and Six Months Ended December 31, 2011 and 2010 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2: Management’s Discussion and Analysis of 31 Financial Condition and Results of Operations Item 3: Quantitative and Qualitative Disclosures About Market Risk 37 Item 4: Controls and Procedures 37 PART II - OTHER INFORMATION Item 1: Legal Proceedings 38 Item 1A: Risk Factors 38 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3: Defaults Upon Senior Securities 38 Item 4: Mine Safety Disclosures 38 Item 5: Other Information 38 Item 6: Exhibits 39 SIGNATURES 40 CERTIFICATIONS ITEM 1 – CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) MSB FINANCIAL CORP AND SUBSIDARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) December 31, June 30, (Dollars in thousands, except per share amount) Cash and due from banks $ $ Interest-earning demand deposits with banks Cash and Cash Equivalents Trading securities 48 60 Securities held to maturity (fair value of $65,057 and $41,602, respectively) Loans receivable, net of allowance for loan losses of $2,663 and $2,170, respectively Other real estate owned — Premises and equipment Federal Home Loan Bank of New York stock, at cost Bank owned life insurance Accrued interest receivable Other assets Total Assets $ $ Liabilities and Stockholders’ Equity Liabilities Deposits: Non-interest bearing $ $ Interest bearing Total Deposits Advances from Federal Home Loan Bank of New York Advance payments by borrowers for taxes and insurance 13 Other liabilities Total Liabilities Commitments and Contingencies — — Stockholders’ Equity Common stock, par value $0.10; 10,000,000 shares authorized; 5,620,625 issued; 5,094,736 and 5,166,503 shares outstanding, respectively Paid-in capital Retained earnings Unallocated common stock held by ESOP (118,033 and 126,463 shares, respectively) ) ) Treasury stock, at cost, 525,889 and 454,122 shares, respectively ) ) Accumulated other comprehensive loss ) ) Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated financial statements. 2 MSB FINANCIAL CORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) Three Months Ended Six Months Ended December 31, December 31, (In thousands, except per share amounts) Interest Income: Loans receivable, including fees $ Securities held to maturity Other 21 31 44 58 Total Interest Income Interest Expense Deposits Borrowings Total Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non-Interest Income Fees and service charges 82 Income from bank owned life insurance 51 49 98 Unrealized gain (loss) on trading securities 3 13 (12 ) 18 Other 37 26 63 52 Total Non-Interest Income Non-Interest Expenses Salaries and employee benefits Directors compensation Occupancy and equipment Service bureau fees Advertising 48 52 96 FDIC assessment 75 Professional services Other Total Non-Interest Expenses Income before Income Taxes Income Taxes 99 Net Income Amortization component of net periodic pension cost, net of tax 4 7 1 Total Comprehensive Income $ Weighted average number of shares of common stock outstanding - basic and diluted Earnings per common share - basic and diluted $ Dividends declared per common share $ See notes to consolidated financial statements. 3 MSB Financial Corp and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) Six Months Ended December 31, (In thousands) Cash Flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Net accretion of securities discounts and deferred loan fees and costs (65 ) (38 ) Depreciation and amortization of premises and equipment Stock based compensation and allocation of ESOP stock Provision for loan losses (Gain) loss on sale of other real estate owned (9 ) 71 Income from bank owned life insurance (101 ) (98 ) Unrealized (gain) loss on trading securities 12 (18 ) Increase in accrued interest receivable (153 ) (16 ) (Increase) decrease in other assets (200 ) Increase in other liabilities 74 Net Cash Provided by Operating Activities Cash Flows from Investing Activities: Activity in held to maturity securities: Purchases (39,970 ) (21,247 ) Maturities, calls and principal repayments Net decrease in loans receivable Purchase of premises and equipment (59 ) (57 ) Proceeds from the sale of other real estate owned Net Cash Provided by (Used in) Investing Activities (14,128 ) Cash Flows from Financing Activities: Net increase (decrease) in deposits (8,472 ) Decrease in advance payments by borrowers for taxes and insurance (164 ) (171 ) Dividends paid to minority shareholders (109 ) (125 ) Purchase of treasury stock (374 ) (58 ) Net Cash Provided by (Used in) Financing Activities (8,826 ) Net (Decrease) in Cash and Cash Equivalents (12,458 ) (6,137 ) Cash and Cash Equivalents – Beginning Cash and Cash Equivalents – Ending $ $ Supplementary Cash Flows Information Interest paid $ $ Income taxes paid $
